Title: Proclamation of the Act concerning Redemption of Continental Money, [28 August 1780]
From: Jefferson, Thomas
To: 



[28 August 1780]

Whereas the General Assembly at their last session, passed an  act intituled ‘an act for calling in and redeeming the money now in circulation and for emitting and funding new Bills of credit according to the resolutions of Congress of the 18 of march last,’ to which act they annexed a Proviso that the execution thereof shou’d be suspended until the Governor shou’d receive authentic advices that a majority of the united States of America therein described shall have actually or conditionally approved of, and acceded to the said resolutions of Congress of the 18th of march last; And whereas I have received authentic advice that a majority of the states so described have approved of and acceded to the said resolutions of Congress, I have therefore thought fit by and with the advice of the Council of state to issue this my proclamation hereby apprizing the good people of this Common wealth of the premises, and declaring that the suspension of the said act of the General Assembly of this Commonwealth, intituled ‘an act for calling in and redeeming the money now in circulation and for emitting and funding new bills of credit according to the resolutions of Congress of the 18th of March last,’ is removed, and the said act become absolute and of full force. Given under my hand and the seal of the Commonwealth at Richmond this 28th day of August in the year of our Lord 1780: and of the Commonwealth the fifth.

Tho: Jefferson

